Citation Nr: 0524525	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  91-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of surgery to remove a lipomyoma from the veteran's 
left upper arm.

(In a separate decision, the Board will consider the issue of 
whether the VA received a timely request to waive recovery of 
an overpayment of VA compensations benefits in the amount of 
$8,128.00.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1971 to June 1974.

By a rating action in January 1990, the RO granted the 
veteran's claim of entitlement to service connection for 
surgical scars resulting from excision of an epidermal cyst 
of the back and excision of a lipomyoma from the veteran's 
left upper arm.  A noncompensable rating was assigned, 
effective November 2, 1989.  The veteran disagreed with that 
rating, and this appeal ensued.

On several occasions during the course of the appeal, the 
Board of Veterans' Appeals (Board) remanded the case for 
further development.  The last remand was issued in July 
1999.  Following the requested development, the RO confirmed 
and continued the noncompensable rating for the veteran's 
surgical scars resulting from excision of an epidermal cyst 
of the back and excision of a lipomyoma from the veteran's 
left upper arm.  Thereafter, the case was returned to the 
Board for further appellate action.

In January 1997, the veteran had a video conference with a 
Veterans Law Judge, who is no longer employed by the Board.  
Consequently, the Board notified the veteran that he was 
entitled to another hearing; however, in June 2003, the 
veteran responded that he did not want an additional hearing.

In December 2003, the Board of Veterans; Appeals (Board) 
confirmed and continued the initial noncompensable rating for 
the residuals of surgery to remove an epidermal cyst from the 
veteran's back.  The Board also confirmed and continued the 
initial noncompensable rating for the residuals of surgery to 
remove a lipomyoma from the veteran's left upper arm.  
In March 2005, pursuant to a joint motion of the parties, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated that part of the Board's decision which had confirmed 
and continued the initial noncompensable rating for the 
residuals of surgery to remove a lipomyoma from the veteran's 
left upper arm.  The Court remanded that issue to the Board 
for compliance with the instructions in the joint motion.  
The Court dismissed the issue of entitlement to an initial 
noncompensable rating for the residuals of surgery to remove 
an epidermal cyst from the veteran's back. 

In his brief (page 19) to the Court, dated in October 2004, 
the appellant raised contentions to the effect that he was 
entitled to a separate rating for surgical scars associated 
with his service-connected residuals of excision of 
fibrosarcoma from the left biceps area.  That claim has not 
been certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  However, it is referred to the RO 
for appropriate action.


FINDING OF FACT

Since service connection was granted effective November 3, 
1989, the residuals of surgery to remove a lipomyoma from the 
veteran's left upper arm have not been productive of 
disabling symptomatology.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
residuals of surgery to remove a lipomyoma from the veteran's 
left upper arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.14, 
4.118, Diagnostic Code (DC) 7805 (2002) (revised effective 
August 30, 2002, and codified at 38 C.F.R. § 4.118, DC 7805 
(2004)).

REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim 
of entitlement to an initial compensable rating for the 
residuals of surgery to remove a lipomyoma from the veteran's 
left upper arm, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
his claim.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)(2004)).  

By virtue of information contained in an October 2003 letter, 
the RO informed the veteran and his representative of the 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  In particular, the RO noted that to 
establish entitlement to an increased evaluation for service-
connected disability, the evidence had to show that such 
disability had gotten worse.  

The RO notified the veteran that it would request relevant 
records held by Federal agencies, such as medical records 
from the military or VA hospitals or those held by the Social 
Security Administration.  The VA also noted that it would 
make reasonable efforts help the veteran try to get other 
relevant evidence, such as private medical records, 
employment records, or records from State or local government 
agencies.  He was notified that if he wished the VA to obtain 
medical records, he would have to complete and return VA Form 
21-4142.  

The VA told the veteran that he had to give it enough 
information about his records so that it could obtain them 
from the person or agency that had them.  The VA stated that 
it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO notified the veteran that he could submit statements 
from other individuals, who could, from their knowledge and 
personal observations, describe the manner in which the 
veteran's disability had become worse.  The RO stated that 
the veteran could submit his own statement completely 
describing his symptoms, their frequency and severity, and 
other involvement caused by his disability.  

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
In this regard, the RO informed him as to how Veterans' 
Service Organizations could help him.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of  this appeal 
was already decided and appealed prior to enactment of the 
VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the Court noted that the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit  
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

Indeed, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition to the 
October 2003 letter, the veteran has been provided with a 
Statements of the Case (SOC's) in July 1990 and October 2001; 
Supplemental Statements of the Case (SSOC's) August 1990, 
February 1991, September 1993, March 1994, November 1995, and 
August 1998; Board remand, issued in November 1992, January 
1998, and July 1999; and a September 2003 letter from the 
Board to the veteran containing the relevant text of the VCAA 
and of 38 C.F.R. § 3.159.  Those documents have further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claim of entitlement to an 
initial compensable evaluation for the residuals of surgery 
to remove a lipomyoma from his left upper arm.  The SOC and 
the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
reports of examinations performed by the VA in December 1974, 
September 1978, November 1990, February and May 1993, and 
February 2002; records reflecting the veteran's October 1977 
treatment by T. H. R., M.D.; outpatient records reflecting 
the veteran's treatment by the VA in March 1978 and from 
November 1989 through March 2004; records reflecting the 
veteran's treatment in October and November 1989 by F. L. S., 
M.D.; records reflecting the veteran's hospitalization at the 
John F. Kennedy Medical Center in October 1989; records 
reflecting the veteran's June 1990 hospitalization at the VA 
Medical Center in Miami, Florida; letters from N. C. S., 
M.D., dated in August and October 1990; the transcript of a 
hearing held at the RO before a local hearing officer in 
December 1990; photographs, dated in April 1991; the 
transcript of the video conference held before a Veterans Law 
Judge in January 1997; reports associated with the veteran's 
incarceration from February 1998 through August 2000; and 
extracts from various medical texts.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
veteran's claim of entitlement to an initial compensable 
rating for the residuals of surgery to remove a lipomyoma 
from the veteran's left upper arm.  Indeed, he has been well 
informed that he is free to furnish additional evidence or 
argument to the RO (See, e.g., the Boards remands in January 
1998 and July 1999 and a March 2005 letter from the RO to the 
veteran).  Moreover, in the February 2005 joint motion, the 
parties specifically stated that nothing in the motion would 
prohibit the appellant from submitting additional evidence or 
argument to the Board or RO.  

Given the extensive efforts by the RO to development the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the veteran's claim.  As such, further action 
is unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, the Board finds that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim of entitlement to an 
initial compensable rating for the residuals of surgery to 
remove a lipomyoma from the veteran's left upper arm.  
Therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of that claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (discussing 
prejudicial error).  Accordingly, the Board will proceed to 
the merits of the appeal.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's January 1990 decision on appeal, which granted 
entitlement to an initial compensable rating for the 
residuals of surgery to remove a lipomyoma from the veteran's 
left upper arm was an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The RO has rated the veteran's residuals of surgery to remove 
a lipomyoma from the veteran's left upper arm as scars.  
38 C.F.R. §§ 4.118, DC 7805.  At the outset of the veteran's 
claim, scars (other than burn scars or disfiguring scars of 
the head, face, or neck) were rated in accordance with 
38 C.F.R. § 4.118, DC 7803 - 7805.  A 10 percent rating was 
warranted when superficial scars were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803.  A 
10 percent rating was also warranted for superficial scars 
which were painful and tender on objective demonstration.  
Other scars were rated based on the limitation of motion of 
the affected part.  38 C.F.R. § 4.118, DC 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002 and is 
codified as amended at 38 C.F.R. § 4.118, DC 7803 - 7805 
(2004).  

In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

Under the revised regulations scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  
10 percent for an area or areas exceeding 6 square inches (39 
sq. cm.); 20 percent for area or areas exceeding 12 square 
inches (77 sq.cm.); and 30 percent for an area or areas 
exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, 
DC 7801.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 
7801, Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (2).  

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801, Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
DC 7803, Note (1).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7803, Note (2).  
A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, DC 7804.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7804, Note (1).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.

Limitation of motion of the forearm is rated in accordance 
with 38 C.F.R. § 4.71a, DC 5206 and 5207.  A noncompensable 
rating for the minor (non-dominant) forearm is warranted when 
flexion is limited to 110 degrees.  A 10 percent rating is 
warranted when flexion of the minor forearm is limited to 100 
degrees or extension is limited to 45 or 60 degrees.  

Limitation of motion of the arm is rated in accordance with 
the provisions of 38 C.F.R. § 4.71a, DC 5201.  A 20 percent 
rating is warranted when motion of the minor arm can be 
accomplished to shoulder level or to midway between the side 
and shoulder level.  

A review of the evidence discloses that in service in August 
1972, the veteran underwent excision of a lipomyoma from his 
left upper arm.  He complained of no residual pain or 
limitation of function; and at the time of his June 1974 
service separation examination, it was noted that there were 
no complications or sequelae from the surgery.  

During a VA examination in December 1974, it was noted that 
on his left arm, the veteran had a sebaceous cyst about the 
size of five cent piece.  However, there were no complaints 
or clinical findings of any residuals of the August 1972 
surgery.  Indeed, there is no competent evidence of record 
that the surgical scar was anything other than quiescent 
right up to November 3, 1989, when the RO received the 
veteran's original claim (VA Form 21-526) for service 
connection for the residuals of that surgery.  

In October 1989 and June 1990, the veteran underwent multiple 
surgeries to excise a dermatofibrosarcoma from the biceps 
area of his left arm.  Service connection has been granted 
for the residuals of those surgeries and rated as muscle 
disability.  The RO has found them productive of moderately 
severe impairment, and they are currently rated as 20 percent 
disabling under 38 C.F.R. § 4.73, DC 5327-5305 (2004).  

In addition to the reports associated with the post-service 
surgeries, the preponderance of the evidence (see, e.g., the 
letter from N. C. S., M.D., dated in October 1990; the 
transcript of the veteran's December 1990 hearing; the report 
of the November 1990 VA examination; and the veteran's letter 
to his Congressman, received at the RO in March 1991) shows 
that the dermatofibrosarcoma was removed from the same place 
that the lipomyoma had been excised in service.  Indeed, the 
report of the November 1990 VA examination and the veteran's 
letter to his Congressman, show that the surgeries after 
service and those in service overlapped.  However, in 
comparison to the surgery in service, those after service 
involved a far greater area and depth.  

In this regard, the report of the November 1990 examination 
shows that the post-service surgeries resulted in an 
irregularly shaped scar measuring 4 inches by 4 inches.  The 
underlying deltoid and biceps were absent or depleted in 
their lateral portion, but the veteran had very adequate 
flexion of the biceps with good, strong biceps contraction.  
Hand grasp was reportedly equal, bilaterally, with normal 
skin sensation on both sides.  However, there was a report of 
slightly increased sensitivity just inferior to the scar.  
The examiner commented that the muscular function of the left 
upper extremity certainly did not seem to be embarrassed to 
any significant extent.

During his VA examination in February 1993, it was noted that 
the veteran's scar was located on the lateral aspect of his 
upper left arm, just below the deltoid muscle.  It was 
described as large, corrugated, and disfiguring, as well as 
depressed and multipigmented.

During his VA examination in May 1993, the veteran complained 
of pain in the area of the large irregular scar over the 
lateral arm, as well as numbness and tingling.  Also 
described were adhesions to the nearby deltoid muscle.  
At his hearings in December 1990 and January 1997, the 
veteran testified that his left arm scar was tender and that 
he would experience pain when the scar was contacted by 
clothing.  He reported occasional spasms and contractions in 
the muscles underlying the scar and a sensation as if a heavy 
quilt was laying on his left forearm.  

The veteran's complaints and the foregoing medical findings 
following the surgeries in 1989 and 1990, are in stark 
contrast to the lack of sequelae noted after the surgery in 
service.  Such evidence strongly suggests that the residuals 
reported since 1989 are related to the post-service 
surgeries.  Indeed, there is no competent evidence on file 
attributing the veteran's current complaints or 
manifestations regarding scars to the surgery in service.  
Absent such evidence, a compensable rating is not warranted 
under the old or new criteria.  Accordingly, the Board 
confirms and continues the initial noncompensable rating for 
the scar resulting from the excision of the lipomyoma in 
service.

As noted above, service connection has already been 
established for the underlying damage to the muscle tissues 
in the veteran's left arm, which was associated with the 
excision of cancerous lesion in 1989 and 1990.  However, VA 
regulations state that pyramiding, i.e., the evaluation of 
the same disability under various diagnoses, is to be 
avoided.  38 C.F.R. § 4.14.  Therefore, the Board is 
precluded from applying the criteria for rating scars based 
on limitation of motion of the affected body part.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's  service-connected residuals of surgery to excise 
the lipomyoma from the left upper arm in service have been 
generally consistent since November 2, 1989, the date that 
service connection and the noncompensable rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the representative's 
contentions that the RO did not follow the instructions in 
the Board's remand of July 1999 (see pages 22 - 24 of 
appellant's brief, dated in October 2004).  As such, the 
representative maintains that the case should again be 
remanded for compliance with the Board's instructions.  
Stegall v. West , 11 Vet. App. 268 (1998).  

Among other things, the July 1999 remand directed the RO to 
schedule the veteran for a VA examination to determine the 
severity of the residuals of scars resulting from the 
excision of the lipomyoma from the veteran's upper left arm.  
Although the veteran's representative contends that the 
veteran was not properly notified of the requested 
examination, such an examination was performed in February 
2002.  Clearly, the veteran must have received notice of that 
examination from or through the VA.  In any event, the fact 
that the examination was performed renders the 
representative's contentions moot.  The claim that there was 
a Stegall violation is simply unfounded and is of no force or 
effect with respect to the foregoing decision.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
residuals of surgery to remove a lipomyoma from the veteran's 
left upper arm.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating any 
of those disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  
Rather, the record shows that the manifestations of that 
disability are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial compensable evaluation for the 
residuals of surgery to remove a lipomyoma from the veteran's 
left upper arm is denied	.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


